EichardsoN, Judge:
These appeals for reappraisement, which were consolidated for the purposes of trial, have been submitted for decision upon the following stipulation entered into by counsel for the parties:
* * * that the merchandise at bar, exported from Japan during the period October 14, 1958, to February 1, 1959, inclusive, consists of crystal earphones in an unfinished condition.
* * * that after importation, said earphones were permanently soldered to transistor radio chassis, whereby said earphones became a permanent, integral part of said radios.
That said merchandise was appraised on the basis of export value, as that value is defined in Section 402, Tariff Act of 1930, as amended. The basis of appraisement is not here in dispute.
The said merchandise was entered at a value of $.182 each, f.o.b., net packed and was appraised at $.20 each, f.o.b., net packed.
The export value for such merchandise is the entered value.
Upon the agreed facts of record, I find and hold that export value, as that value is defined in 19 U.S.C.A. section 1402(d) (§402(d), Tariff Act of 1930), is the proper basis for determining the value of the involved crystal earphones and that said value is represented by the entered value.
Judgment will be entered accordingly.